United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 21-2295
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                      Patrelle Jose Green-Bowman

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
                for the Northern District of Iowa - Eastern
                              ____________

                       Submitted: October 14, 2021
                         Filed: October 19, 2021
                              [Unpublished]
                             ____________

Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
       Patrelle Jose Green-Bowman appeals the sentence the district court1 imposed
after revoking his supervised release. His counsel has moved to withdraw and has
filed a brief challenging the reasonableness of the sentence.

       After careful review, we conclude the district court did not abuse its discretion
by imposing an unreasonable sentence. See United States v. Miller, 557 F.3d 910,
915-16 (8th Cir. 2009) (standard of review). The record reflects the court sufficiently
considered the relevant statutory sentencing factors and did not overlook a relevant
factor, give significant weight to an improper or irrelevant factor, or commit a clear
error of judgment in weighing relevant factors. See 18 U.S.C. § 3583(e); United
States v. Keating, 579 F.3d 891, 893 (8th Cir. 2009). The sentence was below the
statutory limits and within the applicable Sentencing Guidelines policy statement
range. See 18 U.S.C. § 3583(b)(2), (e)(3), (h); USSG § 7B1.4(a); United States v.
Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008).

       The written judgment conflicts, in part, with the district court’s oral findings
at the revocation hearing. The oral pronouncement “prevails.” United States v.
Raftis, 427 F.2d 1145, 1146 (8th Cir. 1970). A remand is unnecessary “where the
written judgment contains apparent clerical errors and the district court’s intent is
clear from the record.” United States v. Jacobs, 508 Fed. Appx. 576, 577-78 (8th Cir.
2013). As the record on appeal makes the court’s intent clear, we modify the written
judgment in part to reflect that Green-Bowman admitted guilt to violations 5(a)-(f),
that he was found to have committed violations of 5(g)-(h), that he was found not to
be in violation of 3, and that the court did not make a finding regarding violation 4.
See 28 U.S.C. § 2106. We affirm the judgment as so modified and grant counsel’s
motion to withdraw.
                        ______________________________


      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                          -2-